DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claims 1-2, 7-8 and 11-14, the specification as originally filed does not provide explicit support for wherein the integrated irradiation dose is applied “for two hours” as the bounds of two hours is merely in regard to the required ventilation time for a room in a building.  The specification states that the integrated irradiation dose is limited in value by the two hour ventilation requirement as increasing the dose above the upper bound would likely generate a strange odor.  The specification notes that that inactivation periods of longer than two hours would be needed in order to inactivate Staphylococcus aureus with low irradiance levels.  See [0075] which teaches that up to 60% of Staphylococcus aureus can be inactivated by irradiation with ultraviolet light for 13 hours with an irradiance of 0.0002 mW/cm2.
In regard to claims 1-2 and 7-8, the specification and drawings as originally filed do not recite the claimed lower bound of the integrated irradiation dose (Y) of 0.31.  It is noted that the remarks did not provide an explanation as to the origin or significance of the value.
In regard to claims 11-14, the specification and drawings as originally filed do not recite the claimed lower bound of the integrated irradiation dose (Y) of 0.5.  It is noted that Table 3 and Table 4 recite the smallest tested integrated Irradiation dose evaluated was 0.5 for a given irradiance of 0.1 and 1, respectively, but the specification does not teach that the integrated irradiation dose of 0.5 is a lower bounds for all disclosed levels of irradiance.  It is noted that for an irradiation of 1, the integrated irradiation dose of 0.5 was found to produce an undesirable smell.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-2, 7-8 and 11-14, the limitation of “an integrated irradiation dose for two hours” is unclear as an integrated irradiation dose is an amount which is delivered over a specified period of time.  Thus, grammatically speaking, it is unclear how a dose can be applied “for” a period of time instead of “within” a period of time as previously recited.
In regards to claims 1-2 and 7-8, it is noted that the claims do not recite upper or lower bounds for the irradiance, thus the claims are indefinite.  It is viewed that as the irradiance approaches zero, the ultraviolet light would no longer be effective in inactivating bacteria or viruses.  It is noted that the irradiance must now be greater than 0 in order to produce the minimum value of integrated irradiation dose but a minimum value of irradiance is still required in order to require that an effective level of inactivating light is applied.  Conversely, as the irradiance increases, the integrated irradiation dose allowed by the formulas would also be too small to be effective in inactivating bacteria or viruses.  It is noted that claims 3-4 provide lower bounds to the irradiance and claim 3 recites the lowest value which has original support in the specification.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelleher et al. (US 2021/0379215; hereinafter “Kelleher”).
In regard to claims 1, 3-4, 7, 11 and 13, Kelleher discloses an apparatus (device 10) for inactivating viruses (see [0003]-[0005]) comprising a light source (light source 118 having 80 Riken 22nm DUV LEDs on stem 112) that emits ultraviolet light having an optical output at a specific wavelength (222 nm) in a range of 200 nm to 235 nm; and a controller (controller 106) that controls an emission intensity of the light source (i.e. if the LEDs are on or off), wherein the controller controls the emission intensity of the light source so that an irradiance (0.2 mW/cm2, see [0070]) on an irradiated surface (interior of a nostril) and an integrated irradiation dose for two hours (10 second treatment to deliver 2 mJ/cm2) satisfies the claimed formulas 1 and 3 as 0.31<0.5<2<10.704x0.2-0.373 as the rightmost expression equals 19.5102.  Therefore, the apparatus of Kelleher also carries out the method of claim 1 during normal operation.  See paragraphs [0068]-[0070] and Figure 9.  While Kelleher does not explicitly require that the nostril of the user be located “in a building,” it is held that use of the recited apparatus is not limited to indoors or outdoors.  Therefore, the use of the device “in a building” is an inherent location in which a user would desire to sterilize their nostril passages, which would satisfy the claimed limitation. 
In regards to claims 2, 8, 12 and 14, Kelleher teaches that the preferred radiant exposure level is between about 0.1 mJ/cm2 and 10 mJ/cm2, with 1-2 mJ/cm2 being the most preferred.  With an irradiance of 0.2 mW/cm2 as taught for the embodiment discussed in paragraph [0070], formulas 2 and 4 are satisfied when radiance exposure levels are below 1.3921 mJ/cm2 and above either 0.31 mJ/cm2 or .5 mJ/cm2, a which is clearly above the minimum preferred radiant exposure level.  See paragraphs [0017] and [0060].
In regard to claim 6, Kelleher discloses that the interior of a nostril is irradiated by the ultraviolet light.  Therefore, using the broadest reasonable interpretation of the claim, the interior of a nostril is viewed to be “indoors” or, at the very least, capable of being indoors.  Further, the air within a nostril is necessarily exchanged one or more times within two hours through the act of breathing. See [0070] and Figure 25.
In regard to claim 9, Kelleher teaches that the device can optionally comprise an irradiance meter (light sensor 124) which is capable of measuring the irradiance from the irradiated surface such that proper functioning of the device can be determined.  See [0089] and Figure 14.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher.
In regard to claims 5 and 10, Kelleher does not explicitly disclose wherein the embodiment discussed in [0070] has a light source which is operated intermittently.  Kelleher does disclose other embodiments wherein the light source is pulsed at a duty cycle (i.e. intermittently operated) in order to achieve the target optical power output, lower the heat produced, or to increase battery life.  See paragraphs [0083]-[0084] and [0088].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the controller to pulse the LEDs of the apparatus of Kelleher for the purpose of achieving the target optical power output, lower the heat produced by the light source or to increase battery life.
Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Kelleher does not disclose irradiating a processing target in a building.  The Examiner respectfully disagrees.  It is noted that Kelleher discloses that the processing target is the nostril of a user.  While Kelleher does not explicitly require that the nostril of the user be located “in a building,” it is held that use of the recited apparatus is not limited to indoors or outdoors.  Therefore, the use of the device “in a building” is an inherent location in which a user would desire to sterilize their nostril passages, which would satisfy the claimed limitation.
Applicant argues that Kelleher does not disclose an integrated irradiation dose for two hours as claimed.  The Examiner has fully considered the argument but has not found it to be persuasive.  As noted in the above §112 rejections, an integrated irradiation dose is an amount which is delivered over a specified period of time.  Kelleher discloses that the dose can be applied within the time frame of two hours as the treatment takes 10 seconds and does not require that additional treatments take place within a certain time frame.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774